Citation Nr: 1414212	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-31 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a respiratory disability.

7.  Entitlement to service connection for a psychiatric disability.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a right foot disability.

10.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to July 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In a May 2012 letter, the Veteran's representative waived AOJ consideration of new evidence.  Other evidence was received from the Veteran in August 2010.  Although the Veteran did not include a waiver, the evidence was primarily duplicative of evidence previously of record and not pertinent to the claim for entitlement to service connection for a right foot disability.  Thus, the Board may proceed to adjudicate this appeal.  38 C.F.R. §§ 19.37, 20.1304 (2013).  

The issues of entitlement to service connection for a neck disability, right and left knee disabilities, right and left ankle disabilities, a respiratory disability, a psychiatric disability, bilateral hearing loss, and a left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran is not shown to have a right foot disability.


CONCLUSION OF LAW

Service connection for a right foot disability is not warranted.  38 U.S.C.A. §§ 1152, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a letter dated in July 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board notes that although there is no discharge examination report in the Veteran's service treatment records, the Veteran has stated that he did not have a discharge examination.  See August 2010 letter.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination is not needed in this case because there is no evidence in the Veteran's service treatment records that he had any complaints or treatment relating to his right foot.  Although the Veteran is competent to report pain in his right foot, there is also no evidence in the claims file that the Veteran has been diagnosed with a right foot disability.  In the absence of evidence of a right foot disability, any in-service complaints relating to the right foot and any competent evidence that the Veteran has a right foot disability that is related to service, the Board finds that a VA examination is not required.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a June 2009 statement, the Veteran filed a claim for entitlement to service connection for joint problems in his feet.  He stated that "Come to think of it, I have joint problems with my feet, also."  In a February 2010 notice of disagreement, he asserted that he had bilateral foot problems due to running with 100 plus pounds of equipment, exercising without proper warm-up, lifting weights, and other heavy physical activity in the Army, which resulted in joint problems.  The Veteran noted that he had worked at desk jobs since he got out of the Army.  


Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran's service treatment records do not reflect that he had any complaints or treatment relating to his right foot in service.  A January 1985 enlistment examination report indicates the Veteran's feet were normal.  In a January 1985 report of medical history, the Veteran denied having a history of foot trouble.  A March 1988 service treatment record noted the Veteran reported having left foot pain for six months.  However, the records do not reflect that the Veteran had any complaints relating to his right foot.  An April 1988 report of an in-service car accident reflects that there were no injuries.  As discussed above, the Veteran did not have a discharge examination report.

There is also no evidence that the Veteran has been diagnosed with a right foot disability since service or during the period on appeal.  An April 1992 private treatment record reflects that the Veteran reported that he could run up to two miles without any difficulty.  He did not mention any foot pain.  Letters from the Veteran's brother and daughter do not contain any references to a foot problem.  

A February 2009 private treatment record reflects that the Veteran reported having knee pain, shoulder, neck and ankle pain, as well as nightmares/flashbacks, but the Veteran did not refer to any foot problems.  In a January 2010 statement, the Veteran reported having " . . . gout-like symptoms in August 2009 for the first time, in both big toes, and surrounding areas of my feet, to about 2 inches. . . The Symptoms were gone in 2 weeks . . . The doctor was not willing to diagnose gout, but recommended some dietary choices."  The Veteran's statement does not indicate he was diagnosed with gout or that he has gout that is related to service.  The Board also notes that the RO addressed entitlement to service connection for gout in a July 2010 rating decision, which denied the claim.  

The Veteran is competent to report symptoms such as pain in his foot.  Although a lay person may be competent to report the etiology of or diagnose a disability, a right foot joint disorder is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board finds that a preponderance of the evidence is against a finding that the Veteran has a right foot disability that is related to service.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, other than the Veteran's assertions, the record contains no evidence of a diagnosis of a right foot disability, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Although the Veteran is competent to report symptoms such as foot pain, he is not competent to report that he has a diagnosis of a right foot disability.  Without a current showing of a right foot disability, service connection is not warranted.  

The Board concludes that the preponderance of the evidence is against a finding that the Veteran has a right foot disability related to his military service.  As the preponderance of the evidence is against the claim for service connection for a right foot disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right foot disability is denied.


REMAND

The Veteran has asserted that he has bilateral knee disabilities that are related to service.  The Veteran was provided with a VA examination in regard to his knees in December 2009.  He was diagnosed with mild degenerative joint disease of the bilateral knees.  The claims file was forwarded to the VA examiner for an addendum opinion in March 2010.  The examiner stated that the Veteran " . . . has no documentation of seeking care for knee pain until 3 years after the service and private [physician] reports gradual onset of knee pain with running."  However, a private medical record dated in November 1991, two months earlier than the record cited by the examiner in the opinion, reflects that the Veteran " . . . reports left knee pain for several years . . ."  Additionally, the January 1992 private treatment record cited by the examiner indicates the Veteran reported he had similar knee symptoms when he was in service and noted that he had " . . . for a long time, had to be careful in the way he places his knee, and that he feels pain if he rests it in full extension."  A December 1999 letter from S.A.S., M.D., dated prior to the Veteran's claim, indicates he reported his initial difficulties began with an injury in the Army.  The VA examiner's opinion does not fully address the private treatment records which indicate the Veteran has had knee symptoms since service.  Thus, it is inadequate.  Consequently, the Veteran's claims for entitlement to service connection for his left and right knee disabilities must be remanded for a new VA opinion.

The December 2009 VA examiner found the Veteran had degenerative joint disease of the bilateral ankles.  The examiner opined in the March 2010 addendum that he could not directly link degenerative joint disease to the service based on the evidence at hand.  He stated, "There are no notes from his private [physician] in regards to his ankles and only note in STRs is for [right] ankle sprain on December 1987."  The VA examiner did not explain why the Veteran's current degenerative joint disease of the ankles is not related to his in-service ankle sprain.  Thus, the Board finds that the opinion is inadequate and the claim must be remanded or a new opinion.

Regarding the Veteran's claim for entitlement to service connection for a neck disability, the December 2009 VA examiner found that the Veteran had cervical strain of unclear etiology.  In the March 2010 addendum opinion, the VA examiner stated that there is no evidence to support service connection for cervical strain, ". . . car accident in 1988 states no injuries and there is nothing in the [service treatment records] about neck pain."  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied exclusively on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  The Board finds that the December 2009 VA examiner's rationale is inadequate and a new opinion is necessary.

In regard to the Veteran's claim for entitlement to service connection for a respiratory disability, in his December 2008 claim, the Veteran asserted that he was exposed to asbestos at Fort Bragg, North Carolina, while cleaning out old buildings.  The Veteran had a VA examination, including a pulmonary function test in December 2009.  In a March 2010 addendum opinion, the examiner found the Veteran's results showed severe restrictive physiology.  The VA examiner stated , the ". . . cause of restrictive lung disease is unclear and there is no evidence in [the Veteran's] record that has a link to service."  The VA examiner did not address the Veteran's claim that he was exposed to asbestos or specify why he believed there was no link to service when the cause of the disease was unclear.  Thus, the examination is inadequate.  The claim must be remanded to determine whether the Veteran was exposed to asbestos at Fort Bragg and to obtain an adequate opinion as to whether his restrictive lung disease is related to service.

The Veteran has asserted that he has had hearing loss since service.  The Veteran's January 1985 enlistment examination report reflects that the Veteran's left ear had pure tone thresholds, in decibels, of 25, 25, 35, 50 and 40, at 500, 1000, 2000, 3000 and 4000 Hertz respectively, indicating he had hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2013).  An ear canal issue and perforation of the drums was also noted, although the Veteran's ears and drums were listed as normal.  A May 1988 service treatment record reflects the Veteran had ear wax buildup.  The Veteran states that he was exposed to loud noise during basic combat training and in rifle range training.  See August 2010 statement.  The Veteran's daughter has also stated that she observed the Veteran having difficulty hearing.  The Veteran has not been afforded a VA examination as to the etiology of his hearing loss.  As the Veteran is competent to report symptoms of hearing loss, was likely exposed to loud noise in service, and he had hearing loss in his left ear at the time of his enlistment into service, the Board finds that the claim must be remanded for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's claim for "nightmares and cold sweats based on experiences at the Resistance Training Facility" is construed as a claim for a psychiatric disability.  See December 2008 claim.  The Veteran was evaluated at a VA examination in January 2010.  The Veteran's claims file was not provided for review.  The examiner stated that "Additional records might be useful in providing additional information pertinent to his claim. . ."  Although addendum opinions were obtained in March 2010 following a review of the claims file, an addendum opinion was not obtained on the issue of entitlement to service connection for a psychiatric disability.  As the examiner indicated additional records may be useful, and the Veteran's claims file was not provided, the Board finds that the VA opinion is inadequate.  Consequently, the claim must be remanded for a new VA opinion.

Additionally, in regard to the Veteran's cervical spine, knee and ankle disabilities, the December 2009 VA examiner noted that the Veteran "reports a history of anxiety that may be contributing to symptomatic complaints."  Thus, the issues are inextricably intertwined with his claim for entitlement to service connection for a psychiatric disorder.  If the Veteran is granted entitlement to service connection for a psychiatric disorder, an opinion should be obtained as to whether the Veteran's cervical spine, knee or ankle symptoms are related to a psychiatric disorder.

The Veteran has asserted that he has a left foot disability that is related to service.  He reports symptoms of joint pain in his foot.  A March 1988 service treatment record indicates the Veteran reported having six months of left foot pain.  He was diagnosed with unspecific musculoskeletal pain.  As the Veteran is competent to report left foot symptoms, he had complaints of left foot pain in service, and he has asserted that he has a left foot joint problem that is related to service, the Board finds the low threshold is met to provide the Veteran with a VA examination to determine the etiology of his claimed left foot disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Complete all appropriate development related to the Veteran's claimed asbestos exposure, including requesting information to verify exposure to asbestos at Fort Bragg.  Document all development in the claims file.

2.  Then, schedule the Veteran for a VA examination to determine whether the Veteran's restrictive lung disease is at least as likely as not (i.e., probability of 50 percent or greater) related to service, to include due to exposure to asbestos, if exposure is verified.

Forward the claims file to the VA clinician for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for a VA audiological examination to determine the following:

(a)  Identify whether the Veteran has a hearing loss disability in either ear for VA purposes.

(b)  If the Veteran has a right ear hearing loss disability, is it at least as likely as not (i.e., probability of 50 percent or greater) that the hearing loss is related to service, to include exposure to loud noise.

(c) If the Veteran has a left ear hearing loss disability, whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing left ear hearing loss was not aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress of the hearing loss.  Please provide a complete explanation for the opinion.

Forward the claims file to the VA clinician for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  After completion of step 1, forward the claims file to a VA examiner to provide an opinion as to whether the Veteran has a psychiatric disability that is at least as likely as not (i.e., probability of 50 percent or greater) related to service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  After completion of steps 1 through 4, schedule the Veteran for an orthopedic examination to determine the following:

(a)  Identify all cervical spine, knee, ankle and left foot disabilities.

(b)  Provide an opinion as to whether the Veteran has a (i) cervical spine, (ii) right knee, (iii) left knee, (iv) right ankle, (v) left ankle, and/or (vi) left foot disability that is at least as likely as not (i.e., probability of 50 percent or greater) related to service.

(c)  Provide an opinion as to whether the Veteran has a (i) cervical spine, (ii) right knee, (iii) left knee, (iv) right ankle, (v) left ankle, and/or (vi) left foot disability that is at least as likely as not (i.e., probability of 50 percent or greater) caused or aggravated by a service-connected disability, to include a back condition and if service connection is granted for a psychiatric disability, a psychiatric disability, 

The VA clinician is requested to provide a thorough rationale for any opinion provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


